Citation Nr: 1618215	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-00 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for palpitations, or a racing heart.

2.  Entitlement to service connection for palpitations, or a racing heart, to include as secondary to Meniere's disease.

3.  Entitlement to service connection for benign trigeminal schwannoma as secondary to the service-connected disability of hearing loss and tinnitus.

4.  Entitlement to service connection for Meniere's disease, also claimed as vertigo.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973 and from August 1974 to December 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a December 2008 rating decision, the RO denied entitlement to service connection for Meniere's disease, also claimed as vertigo.  In October 2011, the RO denied entitlement to service connection for trigeminal schwannoma as secondary to the service-connected disability of hearing loss and tinnitus and found that no new and material evidence had been presented in order to reopen a claim for entitlement to service connection for palpitations, or a racing heart.

The Veteran presented testimony before the undersigned Veterans Law Judge at a hearing in February 2016.  

Evidence has been added to the electronic record since the September 2015 supplemental statement of the case (SSOC) without a waiver of review by the Agency of Original Jurisdiction (AOJ).  This evidence consists of private medical records reflecting surgery performed to remove the Veteran's benign trigeminal schwannoma, which were already of record, and a statement from the Veteran's wife pertaining to his Meniere's disease, for which service connection is awarded herein.  As such, this evidence does not require review by the AOJ prior to adjudication by the Board as consideration by the Board in the first instance does not prejudice the Veteran.

The issue of entitlement to service connection for anxiety has been raised by the record at his hearing as secondary to his service-connected Meniere's disease, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for palpitations, or a racing heart and for benign trigeminal schwannoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2003 decision, the RO denied entitlement to service connection for racing heart; the Veteran did not appeal the decision and the decision became final.

2.  Evidence associated with the claims file since the September 2003 RO decision denying service connection, when considered by itself or in connection with evidence previously assembled, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.

3.  The competent and probative medical evidence of record reflects an in-service onset of currently-diagnosed Meniere's disease.


CONCLUSIONS OF LAW

1.  The September 2003 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the September 2003 RO decision, and the claim of service connection for racing heart/palpitations is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for Meniere's disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In view of the Board's decision, which constitutes a full grant of the benefits sought on appeal, further discussion of VCAA is not necessary.  

Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

[T]he phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required as to each previously unproven element of a claim.  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. §3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied the claim in September 2003, noting that service treatment records did not document treatment for a racing heart or any heart disability and denying service connection as it neither occurred in nor was caused by service.  The pertinent evidence of record at the time of the September 2003 rating decision included the Veteran's claim and service treatment records.

The Veteran did not initiate an appeal of the decision denying service connection for a racing heart or any heart disability, and he also did not submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b).  As such, the September 2003 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

New and material evidence is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since the September 2003 rating decision, additional evidence has been received in the form of the Veteran's statements, particularly during the February 2016 Board hearing, and private treatment records.  This evidence is new because it has not been previously submitted.
 
This evidence is also material because it pertains to the basis for the prior denial, that is, a current diagnosis of a heart disorder, and raises a reasonable possibility of substantiating the claim. 

Specifically, private medical records reflect the diagnosis of coronary artery disease, and in December 2007, a private provider noted that the Veteran had a history of vertigo, chest pain and shortness of breath associated with dizziness.  See medical records dated in May 2007 from Sonterra Cardiovascular Institute, P.A., and in December 2007 from North Central Baptist Hospital.  Moreover, the Veteran's representative indicated at his hearing that he had been diagnosed with tachycardia.  As the Veteran's prior claim was denied, at least in part, due to the absence of a current diagnosis of a cardiac disorder at the time of the September 2003 rating decision, these records raise a reasonable possibility of substantiating the Veteran's claims.  

For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a racing heart.  See 38 C.F.R. § 3.156(a).
 
Accordingly, the Board has determined that new and material evidence has been received to reopen service connection for palpitations, racing heart.  


Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and analysis

The Veteran has contended that his Meniere's disease began while on active duty.

The record reflects that he has a current diagnosis of Meniere's disease.  See October 2007 examination Alamo ENT Associates, November 2007 treatment record Ear Medical Group, May 2011 VA examination, and September 2013 letter G.M., M.D., P.A. 

Therefore the issue in his case is whether competent evidence links his Meniere's disease to active duty military service.

Service treatment records reflect that, in November 1971, the Veteran reported episodes of vertigo and dizziness that had been occurring for a month.  The Veteran contends that he continued to experience attacks of vertigo during active duty, but that as he was informed that there was nothing that could be done to improve the symptoms he did not seek further treatment.  He also experienced fluctuating hearing loss while he was in service.  In addition, the Veteran has indicated that he has continued to experience these symptoms since service.  See May 2010 letter from Veteran.

The record includes a treatment record from W.C.S., M.D., with the Alamo ENT Associates, who examined the Veteran in October 2007.  He indicated that the Veteran had Meniere's disease, and noted that the Veteran had head trauma with a bomb that went off on his right side during basic training. 

A November 2007 private treatment record from B.P.P., M.D., with the Ear Medical Group, reflects his observation that the Veteran had active vertigo-Meniere's on the left, which was possibly post-traumatic given the Veteran's patient's history, and that his hearing loss was due to a traumatic injury to the right ear in military, stable loss.

With regard to a nexus to service, there are two such opinions in the claims file pertaining to whether the Veteran's Meniere's disease began during service.  

A VA opinion was provided in May 2011.  The examiner found that the Veteran's description of his symptoms in service did not seem consistent with the usual presentation for Meniere's disease.  The examiner noted that the majority of acute episodes of vertigo are not Meniere's disease, and that there were cases of acute vestibular neuronitis that could give rise to severe, incapacitating vertigo which may last for several weeks before resolving, with up to 50 percent of these having a second recurrence in 2 to 4 weeks.  As such, the examiner found that the Veteran's description of several weeks of dizziness was consistent with a possible case of acute vestibular neuronitis.  

The examiner noted that the Veteran's report that he had jumped from a bridge prior to his entry into the military raised the possibility of a possible head injury as a contributing factor to his symptoms in the 1970's.  The examiner found that, as the etiology of Meniere's disease was unknown, logic dictated that acoustic trauma was not the etiology of this disease.  The examiner noted that medical treatises indicated that in 57 percent of cases, the symptoms of vertigo had ceased by 2 years, and 71 percent by 8.3 years.  He again found that logic would suggest that the likelihood of complete resolution of symptoms by greater than 30 years (as in this case, from 1971 to 2007) would be higher than 71 percent.  

The examiner opined that Meniere's disease was less likely than not due to, as a result of, nor permanently aggravated by the complaint and treatment in service for dizziness and vertigo noted in military service.  He based this opinion on the fact that the claimant's symptoms described in 1971 were not consistent with what is generally described for Meniere's disease, that the description of symptoms were consistent with more common vestibular conditions such as vestibular neuronitis, that there was no chronic treatment or evidence of chronic recurrence of symptoms until some 30 years later when the Meniere's disease was ultimately diagnosed, and the fact that there is a less than 29 percent probability that if the claimant indeed did have Meniere's disease in 1971 that his symptoms would have continued to 2007.  He additionally noted that the etiology of Meniere's disease was unknown and therefore not likely related to any history of noise exposure or even the Trigeminal Schwannoma which was treated at a later date.

The Veteran submitted a September 2013 letter from a private examiner, who noted that service treatment records reflected his reports in November 1971 of episodes of dizziness and vertigo for about a month, every other day.  Later in November 1971, the Veteran was diagnosed with vertigo and dizziness with diplopia.  The examiner noted that an April 1975 medical examination reported loss of "right ear has loss of acuity" and audiology examination in July 1976 revealed the moderate to severe high frequency loss of right ear (ad), mild loss of left ear (as), and advanced tests indicated cochlear pathology.  In February 1978, it was noted that the Veteran had sustained head trauma three and one half weeks prior.  In February 2003, audiological examination reported "bilateral sensorineural hearing loss more likely than not due to noise exposure" and "bilateral constant mild tinnitus more likely than not due to noise exposure and hearing loss" sustained while in the service.  A May 2007 cardiology evaluation excluded any cardiac cause of vertigo or dizziness. In October 2007, ENT and audiological evaluations reported "bilateral high-frequency sensorineural hearing loss, worse in the right ear; etiology of right ear damage is acoustic trauma during basic training; bilateral constant tinnitus; vertigo was part of Meniere's disease."  It also indicated that "the etiology of the tinnitus and hearing loss is at least as likely as not noise exposure in the military."  A September 2007, otology evaluation reported "noise-induced hearing loss from traumatic injury to right ear in military" and "labyrinthine dysfunction, suspect on left, and possibly causing vertigo attacks."  In October 2007, testing results confirmed "vertigo, part of Meniere's disease, active on left, possibly post-traumatic given patient's history" and "noise-induced hearing loss, caused by traumatic injury to the right ear."  A March 2010 neurosurgical evaluation reflected the examiner's indication that the Veteran had episodic vertigo and hearing loss for most of his adult life. His symptoms became severe three years ago.  

After reviewing his service and civilian medical records provided and also conducting an evaluation of the Veteran, the examiner opined that it was more likely than not that Meniere's disease was a result of trauma sustained during his time in the military.  The examiner noted that the Veteran's vertigo, hearing loss, and tinnitus in service confirmed the diagnosis of Meniere's disease. 

The Board notes that the Veteran has credibly described his symptomatology, including vertigo, altered hearing, and tinnitus.  Even though he is a layperson, the Veteran is competent to present such observable symptoms in support of his claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, his wife provided a statement supporting the Veteran's contentions that he has experienced symptoms since service, including vertigo.  The Board notes that the Veteran and his wife are competent to report such symptoms as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The VA examiner's opinion was internally inconsistent in that the examiner repeatedly stated that the etiology of Meniere's disease was unknown, but then went on to state that the Veteran's Meniere's disease was therefore not likely related to any history of noise exposure or Trigeminal Schwannoma.  It is unclear to the Board how the examiner could conclude that Meniere's disease was unlikely to be related to the Veteran's history of noise exposure or Trigeminal Schwannoma given the examiner's contention that the etiology of Meniere's disease was unknown.

On the other hand, the private examiner provided a thorough rationale based on the competent lay and medical evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Thus, the Board finds that the private examiner's opinion provides strong probative value as to the Veteran's claim.  

Accordingly, the Board finds that the evidence of record is at least in equipoise with respect to whether the Veteran's Meniere's disease is related to his active military service.  It follows that the Veteran's claim for entitlement to service connection for Meniere's disease is granted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for palpitations, or racing heart is reopened. To this extent, the appeal is allowed.

Service connection for Meniere's disease, also claimed as vertigo is granted.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

With regard to the Veteran's claim for entitlement to service connection for a racing heart, or palpitations, he has claimed that these are secondary to his now service-connected Meniere's disease.  Service connection is provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Veteran has provided competent, credible statements that he experiences a racing heartbeat, or palpitations, during episodes of Meniere's disease.  The Board finds that, as his statements raise the possibility that he has a current heart disorder that is caused or aggravated by a service-connected disability, he has met the criteria to be provided with a VA examination.  As such, on remand, he should be provided with a VA examination to determine whether he has a heart disability secondary to his service-connected Meniere's disease.

With regard to his claim for entitlement to service connection for benign trigeminal schwannoma, the record reflects that this tumor was removed in May 2010.  See Veteran's August 2010 statement, Tab 5.  In his August 2010 statement, the Veteran contended that the experience severe complications due to his brain surgery to remove the tumor, including Bell's palsy of the right side of his face, vision problems, and a scar.  The private examiner who provided the September 2013 private opinion noted that some studies had shown a relationship between vestibular schwannoma and exposure to loud noises on a consistent basis.  The Veteran has been service-connected for hearing loss and tinnitus, based on noise exposure in service.  This medical evidence raises the possibility that the Veteran's trigeminal schwannoma was related to service.  As such, he should be provided with a VA examination to determine whether the Veteran's trigeminal schwannoma was etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any current heart disorder, to include racing heart, or palpitations.  All indicated tests and studies should be conducted.  The examiner should review the claims file and note such review in the examination report.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that any current heart disorder (any heart disorder since December 2010, even if now resolved) had its onset in service or is otherwise the result of a disease or injury in service; and

(b)  It is at least as likely as not (50 percent probability or more) that any current heart disorder (any heart disorder manifested since December 2010, even if now resolved) has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected Meniere's disease.

If any current heart disorder (any heart disorder since December 2010) has been aggravated by his service-connected Meniere's disease, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability prior to aggravation by the Meniere's disease.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for a heart disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's benign trigeminal schwannoma.  All indicated tests and studies should be conducted.  The claims file should be reviewed and such review should be noted in the examination report.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's benign trigeminal schwannoma was caused by or is etiologically related to any incident of active duty, to include noise exposure.  

In so opining, the examiner must address the Veteran's statements in the record and, in particular, the private opinion dated in September 2013 reflecting the private examiner's notation that some studies had shown a relationship between vestibular schwannoma and exposure to loud noises on a consistent basis.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for trigeminal schwannoma in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


